Citation Nr: 1412749	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-37 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for a balance disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to September 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of service connection for a balance disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the November 2001 rating decision does not relate to unestablished facts necessary to substantiate the claim for service connection for left ear hearing loss and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 5108, 7103(a) (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2009 letter satisfied the duty to notify provisions for the application to reopen the claim for left ear hearing loss.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a July 2010 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in March 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the report of the VA examination is based on the Veteran's medical history and provided sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

II.  New and Material Evidence

The Board denied service connection for tinnitus in November 2001 based on the lack of evidence showing that the Veteran met the criteria for hearing loss in the left ear for VA purposes.  This decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 3.160(d).

In January 2009, the Veteran filed a request to reopen the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The evidence received since the November 2001 rating decision relevant to the claim for service connection for left ear hearing loss includes VA treatment records, a VA examination dated March 2009 and lay statements from fellow service men received in April 2009 stating the Veteran was exposed to loud noise in service.  There was no other evidence of record relating to the Veteran's claimed left ear hearing loss aside from his claim to reopen.

The evidence of record following the November 2001 rating decision does not contain evidence that is new and material.  In fact, the VA treatment records and VA examination show that the Veteran still did not meet the criteria for hearing loss in the left ear for VA purposes.  Treatment in October 2005 stated that the Veteran had normal hearing with the exception of a mild component at 4000 Hz in the left ear.  The VA examination reported pure tone thresholds in the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
25
25
35

Speech recognition ability was 96 percent in the left ear.  The Veteran was diagnosed as having normal to mild sensorineural hearing loss in the left ear.  The VA examination results do not meet the criteria for hearing loss as defined by 38 C.F.R. § 3.385.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  Additionally, the lay statements received in April 2009 are cumulative since noise exposure during service has already been established as service connection for right ear hearing loss has been granted.  

While the evidence relevant to the Veteran's claim for service connection of left ear hearing loss is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  

The evidence received subsequent to November 2001 is not new and material and does not serve to reopen the Veteran's claim for service connection for left ear hearing loss.  Reopening the claim is not warranted.  


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for left ear hearing loss and the petition to reopen is denied.


REMAND

In March 2009, an examination was obtained regarding the issue of service connection for a balance disorder is caused or aggravated by service-connected tinnitus; however, the examiner failed to state whether the Veteran's balance disorder is aggravated by tinnitus.  It is also unclear whether the Veteran has a diagnosed balance disorder.  Another opinion is necessary in order to clarify the examiner's opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the issue is REMANDED for the following action:

1.  Send the Veteran's claims folder to the examiner who conducted the March 2009 VA examination to prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing must be accomplished.  The file must be made available to the examiner for review.  

Based on the record review and examination results, the examiner must indicate whether it is as likely as not (a 50 percent or greater probability) that any diagnosed balance disorder was aggravated by the service-connected tinnitus. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

If the original examiner is no longer available, a suitably qualified replacement is to examine the Veteran in accordance with the above . 

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


